Case 3:20-cv-04352-BRM-TJB Document 1-2 Filed 04/15/20 Page 1 of 45 PageID: 62




                        EXHIBIT A
4/15/2020                                  Rights, 1-2
            Case 3:20-cv-04352-BRM-TJB Document    Rules, Responsibilities
                                                          Filed 04/15/20   2019 | Page 2 of 45 PageID: 63




        Rights, Rules, Responsibilities 2019
              University-wide Regulations              Students and the University


              The University and the Community                EOP      Index




            Rights, Rules, Responsibilities 2019




            Rights, Rules, Responsibilities is intended to provide a concise reference and guide for all
            members of the Princeton University community.
            Included here are brief statements of University policies most likely to be applicable to and
            of interest to all University constituencies. For further information on particular aspects of
            policies and procedures — or their application to particular situations — consult Section 2
            "Students and the University"
            < /students>
            or the policy manuals available from the O ce of the Dean of the Faculty
            < https://dof.princeton.edu/policies-procedure>
            and the O ce of Human Resources



https://rrr.princeton.edu                                                                                    1/15
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  3 of 45 PageID: 64




           Rights, Rules, Responsibilities 2019


           1. University-wide Regulations
              1.1 University Principles of General Conduct and Regulations
              1.2 University-wide Conduct Regulations
              1.3 Sex Discrimination and Sexual Misconduct
              1.4 The University, the Law, and Property Rights
              1.5 Guidelines Relating to the Tax-Exempt Status of the University and Political Activities
              1.6 Health and Safety Policies
              1.7 Resolution of Complaints against Members of the University Community
              1.8 The Council of the Princeton University Community (CPUC)
              1.9 The Judicial Committee of the Council of the Princeton University Community



           1.1 University Principles of General Conduct and Regulations

           1.1.1 Introduction
                   The central purposes of a university are the pursuit of truth, the discovery of new
                   knowledge through scholarship and research, the teaching and general development of
                   students, and the transmission of knowledge and learning to society at large. Free
                   inquiry and free expression within the academic community are indispensable to the
                   achievement of these goals. The freedom to teach and to learn depends upon the
                   creation of appropriate conditions and opportunities on the campus as a whole as well
                   as in classrooms and lecture halls. All members of the academic community share the
                   responsibility for securing and sustaining the general conditions conducive to this
                   freedom.
                   The primary purposes of regulations and discipline in a university are to protect the
                   well-being of the community and to advance its educational mission by de ning and
                   establishing certain norms of behavior. At Princeton, disciplinary proceedings have a
                   role that is subordinate to positive guidance, rational admonition, and reasonable



https://rrr.princeton.edu/university                                                                                    1/74
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  4 of 45 PageID: 65


                   appeal to members of the University to observe its stated norms. The disciplinary
                   system establishes procedures for a fair hearing, including advising individuals fully of
                   the charges against them, affording them ample opportunity to speak on their behalf,
                   and requiring a clear explanation of their rights of appeal. Disciplinary proceedings are
                   instituted only for violations of standards of conduct de ned in advance and published,
                   or for actions that can be reasonably deduced as violations in light of those speci cally
                   de ned as such. Regulations governing the conduct of members of the University
                   community will be revised only after deliberations in which representatives of the
                   appropriate groups are invited to participate.
                   Since rigid codi cation and relentless administration of rules and regulations are not
                   appropriate to an academic community, the rules and policy statements that follow
                   serve mainly to clarify commonly accepted standards of conduct within the University.


           1.1.2 Academic Integrity
                   The ability of the University to achieve its purposes depends upon the quality and
                   integrity of the academic work that its faculty, staff, and students perform. Academic
                   freedom can ourish only in a community of scholars which recognizes that
                   intellectual integrity, with its accompanying rights and responsibilities, lies at the heart
                   of its mission. Observing basic honesty in one's work, words, ideas, and actions is a
                   principle to which all members of the community are required to subscribe. (See
                   sections under 2.3
                   < ../students#comp23>
                   regarding the Honor Code and other academic regulations.)


           1.1.3 Statement on Freedom of Expression
                   Because the University is committed to free and open inquiry in all matters, it
                   guarantees all members of the University community the broadest possible latitude to
                   speak, write, listen, challenge, and learn. Except insofar as limitations on that freedom
                   are necessary to the functioning of the University, Princeton University fully respects
                   and supports the freedom of all members of the University community “to discuss any
                   problem that presents itself.”
                   Of course, the ideas of different members of the University community will often and
                   quite naturally con ict. But it is not the proper role of the University to attempt to shield
                   individuals from ideas and opinions they nd unwelcome, disagreeable, or even deeply
                   offensive. Although the University greatly values civility, and although all members of
                   the University community share in the responsibility for maintaining a climate of
                   mutual respect, concerns about civility and mutual respect can never be used as a




https://rrr.princeton.edu/university                                                                                    2/74
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  5 of 45 PageID: 66


                   justi cation for closing off discussion of ideas, however offensive or disagreeable
                   those ideas may be to some members of our community.
                   The freedom to debate and discuss the merits of competing ideas does not, of course,
                   mean that individuals may say whatever they wish, wherever they wish. The University
                   may restrict expression that violates the law, that falsely defames a speci c individual,
                   that constitutes a genuine threat or harassment, that unjusti ably invades substantial
                   privacy or con dentiality interests, or that is otherwise directly incompatible with the
                   functioning of the University. In addition, the University may reasonably regulate the
                   time, place, and manner of expression to ensure that it does not disrupt the ordinary
                   activities of the University. But these are narrow exceptions to the general principle of
                   freedom of expression, and it is vitally important that these exceptions never be used
                   in a manner that is inconsistent with the University’s commitment to a completely free
                   and open discussion of ideas.
                   In a word, the University’s fundamental commitment is to the principle that debate or
                   deliberation may not be suppressed because the ideas put forth are thought by some
                   or even by most members of the University community to be offensive, unwise,
                   immoral, or wrong-headed. It is for the individual members of the University
                   community, not for the University as an institution, to make those judgments for
                   themselves, and to act on those judgments not by seeking to suppress speech, but by
                   openly and vigorously contesting the ideas that they oppose. Indeed, fostering the
                   ability of members of the University community to engage in such debate and
                   deliberation in an effective and responsible manner is an essential part of the
                   University’s educational mission.
                   As a corollary to the University’s commitment to protect and promote free expression,
                   members of the University community must also act in conformity with the principle of
                   free expression. Although members of the University community are free to criticize
                   and contest the views expressed on campus, and to criticize and contest speakers who
                   are invited to express their views on campus, they may not obstruct or otherwise
                   interfere with the freedom of others to express views they reject or even loathe. To this
                   end, the University has a solemn responsibility not only to promote a lively and fearless
                   freedom of debate and deliberation, but also to protect that freedom when others
                   attempt to restrict it.
                   This statement was originally drafted and adopted by the University of Chicago and was
                   adopted by the Faculty of Princeton University at its meeting of April 6, 2015.


           1.1.4 Statement on Diversity and Community
                   Princeton University is a community devoted to learning. We actively seek students,
                   faculty, and staff of exceptional ability and promise who share in our commitment to



https://rrr.princeton.edu/university                                                                                    3/74
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  6 of 45 PageID: 67


                   excellence in teaching and scholarship, and who will bring a diversity of viewpoints and
                   cultures. By incorporating a broad range of human experiences and a rich variety of
                   human perspectives, we enlarge our capacity for learning, enrich the quality and texture
                   of campus life, and better prepare for life and leadership in a pluralistic society.
                   As a community, we respect the dignity, individuality, and freedom of each member. At
                   the same time, we strive to be a place where individuals and groups learn with and
                   from each other. We aim to foster a sense of shared experience and common purpose,
                   along with a collective responsibility for each other's well-being and for the well-being
                   of the University as a whole.
                   Although we acknowledge the di culties inherent in creating a community of
                   individuals who are different from each other, we remain unwavering in our
                   commitment to both diversity and community in a context of academic excellence. We
                   seek to enable all members of this community to pursue their educational, scholarly,
                   and career interests in an environment that recognizes both the distinctiveness of each
                   person's experience and the common humanity that unites us all, and permits us to
                   take full educational advantage of the variety of talents, backgrounds, and perspectives
                   of those who live and work here.


           1.1.5 Honesty and Cooperation in University Matters
                   All members of the University community are expected to be honest and
                   straightforward in their o cial dealings with University processes, policies, activities,
                   and personnel. This obligation includes honoring contracts and agreements and
                   providing accurate information on o cial forms and documents as well as to o cial
                   University personnel, o ces, and committees. Deliberate violations of this provision
                   will be considered serious offenses; subsequent violations, or systematic violations in
                   the rst instance, will be considered extremely serious.
                   Members of the University community are expected to cooperate fully in the
                   disciplinary process, and anyone (whether a party or a witness) who refuses to
                   cooperate may be subject to discipline. Failing to respond to multiple attempts by an
                   administrator to contact or meet with a member of the University community may be
                   considered a refusal to cooperate.


           1.1.6 Con dentiality of Records
                   The University's Information Security Policy (www.princeton.edu/oit/it-policies/it-
                   security-policy
                   < http://www.princeton.edu/oit/it-policies/it-security-policy/>
                   ) provides the general framework for protecting the con dentiality, integrity, and
                   availability of information owned by or entrusted to Princeton University. Any willful



https://rrr.princeton.edu/university                                                                                    4/74
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  7 of 45 PageID: 68


                   violation of the provisions of the Privacy Rights, which appear under section 2.7
                   < ../students#comp27>
                   "Student Privacy Rights under Federal Law," or the Information Security Policy, will be
                   regarded as an extremely serious offense.


           1.1.7 Range of Penalties
                   For violations of University-wide rules of conduct, members of the community are
                   subject to several kinds of penalties. The applicability and exact nature of each penalty
                   vary for faculty, academic professionals, staff and students.
                   For more information, faculty and academic professionals should consult:
                           https://dof.princeton.edu/rules-and-procedures-faculty-princeton-university-and-
                           other-provisions-concern-faculty/chapter-iv
                           < https://dof.princeton.edu/rules-and-procedures-faculty-princeton-university-and-other-provisions-
                           concern-faculty/chapter-iv>

                           https://dof.princeton.edu/rules-and-procedures-professional-library-staff-
                           princeton-university-and-other-provisions-concern-45
                           < https://dof.princeton.edu/rules-and-procedures-professional-library-staff-princeton-university-and-
                           other-provisions-concern-45>

                           https://dof.princeton.edu/rules-and-procedures-professional-researchers-and-
                           professional-specialists-princeton-university-21
                           < https://dof.princeton.edu/rules-and-procedures-professional-researchers-and-professional-
                           specialists-princeton-university-21>

                   Staff should consult Human Resources policies:
                   Disciplinary Procedure
                           https://hr.princeton.edu/myhr/policies/disciplinary-procedure
                           < https://hr.princeton.edu/myhr/policies/disciplinary-procedure>

                   Termination for Failure to Comply with University Policy (Misconduct/Cause)
                           https://hr.princeton.edu/myhr/policies/termination-failure-comply-university-
                           policy-misconductcause
                           < https://hr.princeton.edu/myhr/policies/termination-failure-comply-university-policy-
                           misconductcause>



                   The penalties for students are listed below.

                   Informal Sanctions
                   Minor violations of rules of conduct may be met with informal responses.



https://rrr.princeton.edu/university                                                                                               5/74
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  8 of 45 PageID: 69


                   1. Dean’s Warning. An admonition that does not become part of an individual's
                   permanent record, but that may be taken into account in judging the seriousness of any
                   future violation.
                   2. Reprimand. Reprimand is a stronger admonition than a dean's warning, intended to
                   signal that the student has committed a minor infraction, conveying that the student
                   must be vigilant against future infractions, and providing a disincentive against future
                   infractions in that a reprimand will not become part of the student’s permanent record
                   unless there is a subsequent infraction, at which point the reprimand will be formally
                   recorded on the student’s permanent record.
                   Both a dean’s warning and a reprimand may be taken into account in judging the
                   seriousness of any future violation.

                   Formal Sanctions
                   More serious violations may be met with the following formal responses which are
                   recorded on the student’s permanent record.
                   1. Disciplinary Probation. A more serious admonition assigned for a de nite amount of
                   time. It implies that any future violation, of whatever kind, especially but not exclusively
                   during that time, may be grounds for suspension, suspension with conditions, or in
                   especially serious cases, expulsion from the University. Disciplinary probation will be
                   taken into account in judging the seriousness of any subsequent infraction even if the
                   probationary period has expired.
                   Disciplinary probation appears on an individual's permanent record at the University
                   (but not on the transcript) and may be disclosed by the O ce of the Dean of
                   Undergraduate Students or the O ce of the Dean of the Graduate School in response
                   to requests for which the student has given permission or as otherwise legally
                   required.
                   2. Withholding of Degree. In cases involving seniors or graduate students, the
                   University may withhold a student's Princeton degree for a speci ed period of time.
                   This penalty is imposed instead of suspension at the end of an undergraduate’s senior
                   year or at the end of a graduate student’s program length where all other degree
                   requirements have been met. A withheld degree is recorded on a student's transcript.
                   Relevant information remains on the student's permanent record at the University and
                   may be disclosed by the O ce of the Dean of Undergraduate Students or the O ce of
                   the Dean of the Graduate School in response to requests for which the student has
                   given permission or as otherwise legally required.
                   3. Suspension. Removal from membership in the University for a speci ed period of
                   time. A suspension is recorded on a student's transcript. Relevant information remains
                   on the student's permanent record at the University and may be disclosed by the O ce



https://rrr.princeton.edu/university                                                                                    6/74
4/2/2020                            1. University-wide
            Case 3:20-cv-04352-BRM-TJB     Document    Regulations
                                                           1-2 |Filed
                                                                   Rights, 04/15/20
                                                                           Rules, Responsibilities
                                                                                         Page2019  9 of 45 PageID: 70


                   of the Dean of Undergraduate Students or the O ce of the Dean of the Graduate
                   School in response to requests for which the student has given permission or as
                   otherwise legally required.
                   4. Suspension with Conditions. Removal from membership in the University for at least
                   the period of time speci ed by the suspension, with the suspension to continue until
                   certain conditions, stipulated by the appropriate body applying this sanction, have been
                   ful lled. These conditions may include, but are not limited to, restitution of damages,
                   formal apology, or counseling. A suspension with conditions is recorded on a student's
                   transcript. Relevant information remains on the student's permanent record at the
                   University and may be disclosed by the O ce of the Dean of Undergraduate Students
                   or the O ce of the Dean of the Graduate School in response to requests for which the
                   student has given permission or as otherwise legally required.
                   5. Expulsion. Permanent removal from membership in the University, without hope of
                   readmission to the community. Expulsion is recorded on a student's transcript.
                   Relevant information remains on the student's permanent record at the University and
                   may be disclosed by the O ce of the Dean of Undergraduate Students or the O ce of
                   the Dean of the Graduate School in response to requests for which the student has
                   given permission or as otherwise legally required.
                   The following may accompany any of the preceding penalties:
                   Censure. University censure can be added to any of the other penalties listed above,
                   except dean’s warning and reprimand. Censure indicates the University's desire to
                   underscore the seriousness of the violation and the absence of mitigating
                   circumstances, and to convey that seriousness in response to future authorized
                   inquiries about the given individual's conduct.
                   Campus Service. Campus service up to 10 hours per week may be added to a
                   reprimand or disciplinary probation. This penalty may be particularly appropriate in
                   cases involving vandalism, disorderly conduct, and alcohol-related infractions.
                   University Housing. When appropriate to the infraction, particularly in instances
                   involving antisocial behavior having a serious impact on the residential community,
                   removal from University housing or relocation within University housing may be added
                   to any of the other penalties listed above, except warning and reprimand. In the case of
                   a rst-year or sophomore, removal from housing is not an option as all underclass
                   students must reside in a residential college. Relocation within residential colleges will
                   be imposed only after consultation with the head of the student's residential college.
                   Access to Space, Resources, and Activities. When appropriate in cases involving
                   behavioral misconduct between members of the community, restrictions may be
                   placed on access to space and/or resources or on participation in activities so as to
                   limit opportunities for contact among the parties.



https://rrr.princeton.edu/university                                                                                    7/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  10 of 45 PageID: 71


                   Educational Refresher Programs. In addition to any of the penalties listed above, a
                   student may be required to participate in educational refresher programs appropriate
                   to the infraction.
                   Restitution. The penalty for willful or reckless damage or vandalism will ordinarily
                   include restitution for replacement or repair.


           1.1.8 Circumstances Affecting Health or Safety
                   In circumstances seriously affecting the health or well-being of any person, or where
                   physical safety is seriously threatened, or where the ability of the University to carry out
                   its essential operations is seriously threatened or impaired, the president or a
                   representative, authorized by the president, may summarily suspend, dismiss, or bar
                   any person from the University. In all such cases, actions taken will be reviewed
                   promptly, typically within one week, by the appropriate University authority.



           1.2 University-wide Conduct Regulations

           1.2.1 Respect for Others
                   Respect for the rights, privileges, and sensibilities of each other is essential in
                   preserving the spirit of community at Princeton. Actions which make the atmosphere
                   intimidating, threatening, or hostile to individuals are therefore regarded as serious
                   offenses. Abusive or harassing behavior, verbal or physical, which demeans,
                   intimidates, threatens, or injures another because of personal characteristics or beliefs
                   or their expression, is subject to University disciplinary sanctions as described above.
                   Examples of personal characteristics or beliefs include but are not limited to sex,
                   sexual orientation, gender identity, race, ethnicity, national origin, religion, and disability.
                   Making tolerance of such behavior or submission to it a condition of employment,
                   evaluation, compensation, or advancement is an especially serious offense.
                   Procedures for resolving complaints or grievances on such matters are discussed
                   under section 1.3
                   and section 1.7
                   .
                   Princeton University strives to be an intellectual and residential community in which all
                   members can participate fully and equally, in an atmosphere free from all
                   manifestations of bias and from all forms of discrimination, harassment, exploitation,
                   or intimidation. As an intellectual community, it attaches great value to freedom of
                   expression and vigorous debate, but it also attaches great importance to mutual
                   respect, and it deplores expressions of hatred directed against any individual or group.



https://rrr.princeton.edu/university                                                                                      8/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  11 of 45 PageID: 72


                   The University seeks to promote the full inclusion of all members and groups in every
                   aspect of University life.
                   Mutual respect requires special sensitivity to issues of bias based on personal
                   characteristics. Expressions of bias directed at individuals or groups undermine the
                   civility and sense of community on which the well-being of the University depends.
                   They devalue the distinctive contributions of the individuals affected and impair their
                   ability to contribute their views and talents to the community and to bene t fully from
                   participating in it. By alienating those individuals, they harm the whole community. The
                   University calls on all its members to display the appropriate sensitivity and to
                   challenge expressions of bias based on personal characteristics whenever they
                   encounter them.


           1.2.2 Discrimination or Harassment (Based on a Protected Characteristic)
                   Princeton University is committed to creating and maintaining an educational, working,
                   and living environment free from discrimination and harassment based on a protected
                   characteristic. Princeton University’s Policy on Discrimination and/or Harassment
                   prohibits such discrimination and harassment and applies to all members of the
                   University community.
                   When the University becomes aware that a member of the University community may
                   have been subjected to or affected by discriminatory and/or harassing behavior based
                   on a protected characteristic, the University will take prompt action, including
                   conducting a review of the matter and, if necessary, an investigation and appropriate
                   action to stop the discrimination and/or harassment. The action taken by the
                   University, including any remedial measures, will depend on the particular facts and
                   circumstances involved.
                   Protected characteristics are those personal traits, characteristics and/or beliefs that
                   are de ned by applicable law as protected from discrimination and/or harassment.
                   They include race, creed, color, sex, gender identity or expression, pregnancy, age,
                   national origin, ancestry, religion, physical or mental disability, genetic information,
                   veteran status, marital or domestic partnership status, affectional or sexual orientation,
                   and/or other characteristics protected by applicable law.
                   Discrimination is adverse treatment of an individual based on a protected
                   characteristic, rather than individual merit. Examples of conduct that can constitute
                   discrimination if based on an individual’s protected characteristic include but are not
                   limited to:
                           Singling out or targeting an individual for different or less favorable treatment
                           (e.g., more severe discipline, lower salary increase) because of their protected
                           characteristic.



https://rrr.princeton.edu/university                                                                                      9/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  12 of 45 PageID: 73


                           Failing or refusing to hire or admit an individual because of their protected
                           characteristic.
                           Terminating an individual from employment or an educational program based on
                           their protected characteristic.
                   Harassment is unwelcome verbal or physical behavior which is directed at a person
                   based on a protected characteristic, when these behaviors are su ciently severe
                   and/or pervasive to have the effect of unreasonably interfering with an individual's
                   educational experience, working conditions or living conditions by creating an
                   intimidating, hostile, or offensive environment. Examples of conduct that can
                   constitute harassment if based on an individual’s protected characteristic include but
                   are not limited to:
                           Unwelcome jokes or comments about a legally protected characteristic (e.g.,
                           racial or ethnic jokes).
                           Disparaging remarks to a person about a legally protected characteristic (e.g.,
                           negative or offensive remarks or jokes about a person's religion or religious
                           garments).
                           Displaying negative or offensive posters or pictures about a legally protected
                           characteristic.
                           All communications, including those conveyed electronically, such as by e-mail,
                           telephone or voicemail, text messaging, social media or other internet use, that
                           violate this policy.
                   Retaliation is prohibited against any individual or group of individuals involved in ling
                   a complaint or report under the Policy on Discrimination and/or Harassment, ling an
                   external complaint, participating in a disciplinary process, or opposing in a reasonable
                   manner an action believed to constitute a violation of the policy.
                   The full text of the Policy on Discrimination and/or Harassment, including examples of
                   prohibited conduct, resources, and options for addressing concerns, can be viewed
                   online at: http://inclusive.princeton.edu/addressing-concerns/policies/policy-
                   discrimination-andor-harassment
                   < http://inclusive.princeton.edu/addressing-concerns/policies/policy-discrimination-andor-harassment>
                   and in an accompanying set of Frequently Asked Questions:
                   http://inclusive.princeton.edu/addressing-concerns/faqs
                   < http://inclusive.princeton.edu/addressing-concerns/faqs>
                   . Members of the University community are expected to be familiar with and adhere to
                   the regulations set forth in the policy.


           1.2.3 Peaceful Dissent, Protests, and Demonstrations



https://rrr.princeton.edu/university                                                                                       10/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  13 of 45 PageID: 74


                   Free speech and peaceable assembly are basic requirements of the University as a
                   center for free inquiry and the search for knowledge and insight. These rights involve a
                   concurrent obligation on the part of all members of the University, guests, and visitors
                   to maintain on the campus an atmosphere conducive to scholarly pursuits and to
                   respect the rights of all individuals.
                   In view of Princeton's obligation to promote the free expression of all views, the
                   campus is open to any speaker whom students or members of the faculty have invited
                   and for whom o cial arrangements to speak have been made with the University. The
                   right of free speech in a university also includes the right to acts of peaceful dissent,
                   protests in peaceable assembly, and orderly demonstrations which include picketing
                   and the distribution of lea ets. These are permitted on the Princeton campus, subject
                   to approval as to schedule and location, unless, or until, they disrupt regular and
                   essential operations of the University or signi cantly infringe on the rights of others,
                   particularly the right to listen to a speech or lecture.
                   All individuals and groups planning to engage in activities of the sort described in the
                   previous paragraph should seek approval from the O ce of the Dean of Undergraduate
                   Students. Locations generally approved for these activities include the following:
                           the area adjacent to Chancellor Green Center (on the Firestone Library side);
                           the area in front of Frist Campus Center on the north side, by the Frist "gateway";
                           the areas to the west and south of Alexander Hall, and to the east of Alexander
                           Hall, between Stanhope Hall and Morrison Hall;
                           the area in the vicinity of the east entrance to the University Store;
                           the area between Whig and Clio halls;
                           the cobblestone area between Firestone Library and Washington Road;
                           the area in the vicinity of the arch near the entrance to McCosh Hall, Room 50;
                           Scudder Plaza at Robertson Hall;
                           the area adjacent to Shapiro Walk between the Department of Computer Science
                           and Mudd Manuscript Library;
                           the walkway in front of Nassau Hall;
                           the area in the vicinity of the north entrance to Jadwin Gymnasium.
                   In asking groups and individuals to seek prior approval for schedule and location, the
                   University's goal is not to restrict free speech or peaceable assembly. Rather, it is to
                   give the University the opportunity to provide space that accommodates the
                   reasonable needs of both the University community and those engaged in acts of
                   speech or protest. The University reserves the right to determine the time, place, and
                   manner of all such activities.




https://rrr.princeton.edu/university                                                                                      11/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  14 of 45 PageID: 75


                   Whenever appropriate, the O ce of the Dean of Undergraduate Students, with
                   assistance from and in consultation with the Department of Public Safety, will
                   designate clearly marked areas for protests and demonstrations from among the list
                   that appears above. In addition to those on this list, other locations may be designated
                   because of particular circumstances associated with a protest or demonstration (for
                   example, to schedule a protest in the vicinity of a campus public lecture held in a
                   location not near those on the list). To the extent practicable, the marked areas will be
                   within reasonable sight and sound of the speaker's and the audience's ingress to and
                   egress from the location of the event. The University reserves the right to refuse
                   permission to use a particular area for protests or demonstrations, including those on
                   the designated area list. When such a decision is reached, the University will provide
                   reasons when asked.
                   It is a violation of these policies whenever any individual prevents, or willfully attempts
                   to prevent, the orderly conduct of a University function or activity, such as lectures,
                   meetings, interviews, ceremonies, and public events; or blocks, or willfully attempts to
                   block, the legitimate activities of any person on the campus or in any University
                   building or facility.
                   Whenever a member of the University community, that is a member of the faculty, staff,
                   or student body, violates these policies, that individual may be subject to University-
                   imposed sanctions, including being barred from campus and/or arrest. Whenever a
                   nonmember of the University community violates these policies, that individual may be
                   barred from campus and/or arrest. Decisions to invoke University disciplinary action or
                   arrest in the course of a protest or demonstration will be made after due warning and,
                   wherever possible, such decisions will be made by o cers of the University (see the
                   Bylaws of the Board of Trustees).
                   All members of the press and media, both those a liated with the University and those
                   with no a liation to the University, are fully subject to these provisions unless special
                   arrangements for press coverage have been authorized by the University's O ce of
                   Communications. Ordinarily, arrangements of some kind to permit press coverage will
                   be made when circumstances allow, and will be administered by the O ce of
                   Communications.
                   More detailed information about University policies and practices pertaining to
                   Peaceful Dissent, Protests, and Demonstrations can be found on the website
                   https://odus.princeton.edu/protests
                   < https://odus.princeton.edu/protests>
                   .


           1.2.4 Distribution of Written Materials by Members of the University
           Community


https://rrr.princeton.edu/university                                                                                      12/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  15 of 45 PageID: 76


                   Free inquiry, free expression, and civility within this academic community are
                   indispensable to the University's objectives. Inclusion of the name, telephone number,
                   and/or e-mail address of the University sponsoring organization or individual member
                   of the University community on material resembling petitions, posters, lea ets
                   distributed on campus, including materials disseminated using campus information
                   technology resources or University Internet access is encouraged, since such
                   attribution promotes and facilitates civility as well as vigorous debate in the academic
                   community. Anonymous public postings without sponsorship of a registered University
                   organization or individual shall be removed or deleted if a complaint by a member of
                   the University is lodged with the O ce of the Dean of Undergraduate Students or the
                   O ce of the Dean of the Graduate School.
                   Posting of Notices
                   Posters or notices of any kind may be a xed only to bulletin boards in dormitory
                   entryways, food service units, academic and administration buildings, and outdoor
                   kiosks, lampposts, and bulletin boards. Individuals are encouraged to remove outdated
                   material from kiosks and bulletin boards rather than postering over existing notices.


           1.2.5 Personal Safety
                   Actions that threaten or endanger in any way the personal safety or security of others
                   will be regarded as serious offenses.
                   The following offenses will be regarded as extremely serious:
                      1. Deliberate participation in a riot or general disturbance that threatens the safety, or
                         seriously threatens the property, of either University members or members of the
                         local community.
                      2. Intimidation by violence, by a threat of violence, or by property damage, which
                         seeks to interfere with the free expression of ideas, or attempts to punish such
                         free expression.
                      3. The possession, storing, or use on campus (including in any University housing) of
                         (a) rearms (including antique rearms and imitation rearms); (b) any guns that
                         shoot projectiles (including paintball, BB, air); (c) ammunition for any rearm; or (d)
                         any explosive or incendiary device (including recrackers and other reworks). The
                         use of prop guns in theatrical productions and the like requires advance written
                         permission from the O ce of the Dean of Undergraduate Students. (Easily
                         identi able toys, such as brightly colored or clear water guns, are not covered by
                         this provision.)
                      4. The possession of weapons or the use or threatened use of weapons or objects
                         capable of being used as weapons. (Students may possess small pocket-knives or
                         kitchen implements and may use them for their intended purposes only.)



https://rrr.princeton.edu/university                                                                                      13/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  16 of 45 PageID: 77


                       5. Any physical assault committed in the course of any University function or activity,
                          or on the premises of the University or in the local vicinity, especially when
                          unprovoked and/or when injury results.
                       6. Any other act that seriously endangers human life, or threatens serious physical or
                          psychological injury.


           1.2.6 Programs Involving Minors
                   The University is dedicated to the welfare and safety of all individuals who participate
                   in its programs and activities, with particular concern for minors, who are de ned as
                   individuals who are under the age of 18 years old and are not a matriculated college
                   student at Princeton University or elsewhere. Members of the University community
                   who interact with minors are expected to be acquainted with and abide by the
                   University’s Policy for Programs Involving Minors. For more information about this
                   policy, see the following website: https://minorsoncampus.princeton.edu
                   < https://minorsoncampus.princeton.edu>
                   .


           1.2.7 Quiet
                   Activities that take place in the vicinity of University residences, classrooms, the library,
                   the chapel, and similar facilities must be conducted in such a way as to respect the
                   necessity for maintaining a reasonable degree of quiet in such areas. (See "Noise"
                   under section 2.2.1
                   < ../students#comp221>
                   for more information.)


           1.2.8 TigerCards (ID Cards) and Other Identi cation
                   TigerCards are issued to eligible members of the University community and are
                   intended for campus use only. Members of the community are asked to carry their
                   cards while on campus. TigerCards are non-transferable and must be presented on
                   request to authorized University representatives. TigerCards should not be lent or given
                   to others even for short periods of time.
                   Possession, manufacture, sale, or transfer of false identi cation of any sort is a
                   violation of the law and of University policy.



           1.3 Sex Discrimination and Sexual Misconduct



https://rrr.princeton.edu/university                                                                                      14/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  17 of 45 PageID: 78


                   Princeton University does not tolerate sex or gender discrimination, including sexual
                   misconduct such as sexual harassment and sexual assault, stalking, and intimate
                   partner violence. These behaviors are harmful to the well-being of our community
                   members, the learning/working environment, and collegial relationships among our
                   students, faculty, and staff. All forms of prohibited conduct under this policy are
                   regarded as serious University offenses, and violations will result in discipline,
                   including the possibility of separation from the University. State and federal laws also
                   address conduct that may meet the University's de nitions of prohibited conduct, and
                   criminal prosecution may take place independently of any disciplinary action instituted
                   by the University.
                   Title IX of the Education Amendments of 1972 prohibits discrimination on the basis of
                   sex or gender in the University’s programs and activities. The University will respond to
                   complaints or reports about prohibited conduct with measures designed to stop the
                   behavior, eliminate any such gender discrimination, prevent the recurrence of the
                   prohibited conduct, and remediate any adverse effects of such conduct on campus or
                   in University-related programs or activities.
                   The University has an obligation to make reasonable efforts to investigate and address
                   complaints or reports of sex or gender discrimination, including sexual misconduct,
                   whenever it becomes aware of such a complaint or report. Lack of a formal complaint
                   does not diminish the University’s obligation to respond to information suggestive of
                   sex discrimination or sexual misconduct. If the complainant (i.e., an individual who has
                   been subjected to prohibited conduct, according to the complaint or report) requests
                   that the University not investigate, the University will consider the complainant’s
                   articulated concerns, the best interests of the University community, fair treatment of
                   all individuals involved, and the University’s obligations under Title IX. All individuals
                   have access to Con dential Resources that they may use for support and guidance
                   without initiating University action.
                   Retaliation against anyone involved in ling an internal complaint under this policy,
                     ling an external complaint, participating in the internal disciplinary process, or
                   opposing in a reasonable manner an act believed to constitute a violation of this policy,
                   is prohibited and will not be tolerated.
                   In light of these commitments, the University has adopted this policy, which includes
                   investigation and disciplinary procedures that will be followed in response to
                   allegations of sex or gender discrimination, including sexual misconduct such as
                   sexual harassment and sexual assault, intimate partner violence, stalking, and related
                   retaliation. In a case of alleged sex or gender discrimination or sexual misconduct, this
                   policy supersedes policies and procedures for other forms of misconduct.


           1.3.1 The University's Title IX Coordinator


https://rrr.princeton.edu/university                                                                                      15/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  18 of 45 PageID: 79


                   The Vice Provost for Institutional Equity and Diversity serves as the Title IX Coordinator
                   and coordinates the University’s compliance with Title IX.
                   The Title IX Coordinator will be informed of all complaints or reports of violations of
                   this policy, and oversees the University’s centralized response to ensure compliance
                   with Title IX and the 2013 Amendments to the Violence Against Women Act (VAWA).
                   The Title IX Coordinator’s activities include (but are not limited to):
                           Communicating with all members of the University community regarding Title IX
                           and VAWA, and providing information about how individuals may access their
                           rights;
                           Reviewing applicable University policies to ensure institutional compliance with
                           Title IX and VAWA;
                           Monitoring the University’s administration of its own applicable policies, including
                           record keeping, timeframes, and other procedural requirements;
                           Conducting training regarding Title IX, VAWA, and prohibited conduct de ned in
                           this policy; and
                           Responding to any complaint or report regarding conduct that violates this policy.
                           In this capacity, the Title IX Coordinator oversees the investigation and resolution
                           of such alleged misconduct, directs the provision of any remedial measures, and
                           monitors the administration of any related appeal.
                   The Title IX Coordinator may delegate responsibilities under this policy to designated
                   administrators, who will be appropriately trained.
                   The University Title IX Coordinator’s contact information is as follows:
                   Michele Minter
                   Vice Provost for Institutional Equity and Diversity
                   205 Nassau Hall
                   Princeton, New Jersey 08544
                   mminter@princeton.edu
                   < mailto:mminter@princeton.edu>


                   609-258-6110


           1.3.2 Scope of This Policy
                   This policy governs the conduct of: University students, regardless of enrollment
                   status; faculty; staff; and third parties (i.e., non-members of the University community,
                   such as vendors, alumni/ae, visitors, or local residents).
                   Third parties are both protected by and subject to this policy. A third party may make a
                   complaint or report of a violation of this policy committed by a member of the



https://rrr.princeton.edu/university                                                                                      16/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  19 of 45 PageID: 80


                   University community. A third party may also be permanently barred from the
                   University or subject to other restrictions for failing to comply with this policy.
                   This policy applies to conduct that occurs on University property (i.e., on campus) and
                   in the local vicinity. All actions by a member of the University community that involve
                   the use of the University’s computing and network resources from a remote location,
                   including but not limited to accessing email accounts, will be deemed to have occurred
                   on campus. This policy also applies to conduct that occurs off University property (i.e.,
                   off campus) when the conduct is associated with a University-sponsored program or
                   activity, such as travel, research, or internship programs or when such conduct may
                   pose a safety risk on campus, have a continuing adverse effect or could create a
                   hostile environment on campus. Judgments about these matters will depend on the
                   facts of an individual case.


           1.3.3 Prohibited Conduct
                   In determining whether alleged conduct violates this policy, the University will consider
                   the totality of the facts and circumstances involved in the incident, including the nature
                   of the alleged conduct and the context in which it occurred. Any of the prohibited
                   conduct de ned in this policy can be committed by individuals of any gender, and it can
                   occur between individuals of the same gender or different genders. It can occur
                   between strangers or acquaintances, as well as people involved in intimate or sexual
                   relationships.


                   1. Sex Discrimination
                   Sex discrimination is adverse treatment of an individual based on sex or gender, rather
                   than individual merit. Sex discrimination encompasses sexual misconduct but also
                   includes other discriminatory behavior that does not constitute sexual misconduct.
                   Examples of conduct that can constitute sex discrimination because of sex, gender
                   identity, or gender expression include but are not limited to:
                           Singling out or targeting an individual for different or adverse treatment (e.g.,
                           more severe discipline, lower salary increase);
                           Failing or refusing to hire or allow participation by an individual in a University
                           activity; or
                           Terminating or removing an individual from employment or an educational
                           program.

                   2. Sexual Misconduct
                   The following behaviors constitute sexual misconduct and are prohibited under this
                   policy. All forms of sexual misconduct are serious offenses and will result in University



https://rrr.princeton.edu/university                                                                                      17/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  20 of 45 PageID: 81


                   disciplinary consequences. Sexual misconduct involving force, duress, or inducement
                   of incapacitation, or where the perpetrator has deliberately taken advantage of another
                   person's state of incapacitation, will be deemed especially egregious and may result in
                   expulsion, or termination of employment. The consumption of alcohol or the use of
                   illegal substances does not constitute a mitigating circumstance when it contributes to
                   a violation regarding sexual misconduct.
                   Non-Consensual Sexual Penetration (commonly referred to as rape). Any act of
                   vaginal or anal penetration by a person's penis, nger, other body part, or an object, or
                   oral penetration by a penis, without consent.
                   Non-Consensual Sexual Contact (commonly referred to as sexual assault). Any sexual
                   touching other than non-consensual sexual penetration without consent. Examples of
                   non-consensual sexual contact may include: genital-genital or oral-genital contact not
                   involving penetration; contact with breasts, buttocks, or genital area, including over
                   clothing; removing the clothing of another person; and kissing.
                   Sexual Exploitation. Any act whereby one person violates the sexual privacy of another
                   or takes unjust or abusive sexual advantage of another who has not provided consent,
                   and that does not constitute non-consensual sexual penetration or non-consensual
                   sexual contact. Examples may include: recording, photographing, transmitting, viewing,
                   or distributing intimate or sexual images or sexual information without the knowledge
                   and consent of all parties involved; voyeurism (i.e., spying on others who are in intimate
                   or sexual situations).
                   Sexual Harassment. Unwelcome verbal or physical behavior which is directed at a
                   person based on sex, gender identity or gender expression, when these behaviors are
                   su ciently severe and/or pervasive to have the effect of unreasonably interfering with
                   an individual’s educational experience, working conditions, or living conditions by
                   creating an intimidating, hostile, or offensive environment. Examples of conduct that
                   can constitute sexual harassment if based on an individual’s sex, gender identity or
                   gender expression include but are not limited to:
                           Unwelcome jokes or comments (e.g., sexist jokes);
                           Disparaging remarks about sex, gender identity, or gender expression (e.g.,
                           negative or offensive remarks or jokes about a person’s self-presentation)
                           Displaying negative or offensive posters or pictures about sex, gender, or gender
                           expression;
                           All communications, including those conveyed electronically, such as by e-mail,
                           telephone or voicemail, text messaging, social media or other internet use, that
                           violate this policy.
                   Sexual Harassment is deemed especially serious when submission to or rejection of
                   such conduct is made implicitly or explicitly a term or condition of instruction,



https://rrr.princeton.edu/university                                                                                      18/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  21 of 45 PageID: 82


                   employment, or participation in any University activity or bene t; or submission to or
                   rejection of these behaviors by an individual is used as a basis for evaluation in making
                   academic or personnel decisions.
                   Inappropriate Conduct Related to Sex, Gender Identity, or Gender Expression.
                   Unwelcome or inappropriate conduct that does not fall under other forms of sexual
                   misconduct, but that is sexual and/or gender-based in nature. Examples may include
                   public sex acts or ashing.

                   3. Other Prohibited Behaviors
                   The following behaviors are also prohibited under this policy.
                   Intimate Relationship Violence (also known as dating violence or intimate partner
                   violence). Acts of violence, threat or intimidation that harm or injure a partner in a
                   current or former intimate relationship (de ned below). These acts may be physical,
                   emotional/psychological, sexual, or economic in nature. Intimate relationship violence
                   can be a single act or pattern of behavior.
                   Domestic Violence in the Context of Intimate Relationships. A particular type of
                   intimate relationship violence that occurs when partners in a current or former intimate
                   relationship are or have been cohabiting in the same space.
                   Stalking. A course of conduct (i.e., more than one act) that would cause a reasonable
                   person to feel fear, to experience emotional distress, or to fear for the safety of a third
                   person. Acts that together constitute stalking may be direct actions or may be
                   communicated by a third party, and can include, but are not limited to: threats of harm
                   to self or others; pursuing or following; non-consensual (unwanted) communication by
                   any means; unwanted gifts; trespassing; and surveillance or other types of observation.
                   Retaliation. Any attempt to seek retribution against an individual or group of
                   individuals involved in ling a complaint or report under this policy, ling an external
                   complaint, participating in a disciplinary process, or opposing in a reasonable manner
                   an action or policy believed to constitute a violation of this policy. Retaliation can take
                   many forms, including abuse or violence, threats, and intimidation. Actions in response
                   to a good faith report or response under this policy are considered retaliatory if they
                   have a materially adverse effect on the working, academic or University-controlled
                   living environment of an individual; or if they hinder or prevent the individual from
                   effectively carrying out their University responsibilities. Any individual or group of
                   individuals can engage in retaliation and will be held accountable under this policy.


                   4. Terminology
                   The following de nitions clarify key terminology as used throughout the policy.




https://rrr.princeton.edu/university                                                                                      19/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  22 of 45 PageID: 83


                   Intimate Relationship. An intimate relationship is a short- or long-term relationship
                   between persons of any gender that provides romantic and/or physical intimacy or
                   emotional dependence. Intimate relationships may include (but are not limited to)
                   marriages, civil unions, dating relationships, "hook-up" relationships, relationships in
                   which partners are characterized as "girlfriends" or "boyfriends," and relationships
                   between persons with a child in common.
                   Consent and Incapacitation. In reviewing possible violations of sexual misconduct, the
                   University considers consent as the voluntary, informed, un-coerced agreement
                   through words and actions freely given, which a reasonable person would interpret as a
                   willingness to participate in mutually agreed-upon sexual acts. Consensual sexual
                   activity happens when each partner willingly and a rmatively chooses to participate.
                   Indications that consent is not present include: when physical force is used or there is
                   a reasonable belief of the threat of physical force; when duress is present; when one
                   person overcomes the physical limitations of another person; and when a person is
                   incapable of making an intentional decision to participate in a sexual act, which could
                   include instances in which the person is in a state of incapacitation.
                   Important points regarding consent include:
                           Consent to one act does not constitute consent to another act.
                           Consent on a prior occasion does not constitute consent on a subsequent
                           occasion.
                           The existence of a prior or current relationship does not, in itself, constitute
                           consent.
                           Consent can be withdrawn or modi ed at any time.
                           Consent is not implicit in a person's manner of dress.
                           Accepting a meal, a gift, or an invitation for a date does not imply or constitute
                           consent.
                           Silence, passivity, or lack of resistance does not necessarily constitute consent.
                           Initiation by someone who a reasonable person knows or should have known to
                           be deemed incapacitated is not consent.
                   In the context of this policy, incapacitation is the state in which a person’s perception or
                   judgment is so impaired that the person lacks the cognitive capacity to make or act on
                   conscious decisions. The use of drugs or alcohol can cause incapacitation. An
                   individual who is incapacitated is unable to consent to a sexual activity. Engaging in
                   sexual activity with an individual who is incapacitated (and therefore unable to
                   consent), where a person knows or ought reasonably to have understood that the
                   individual is incapacitated, constitutes sexual misconduct.




https://rrr.princeton.edu/university                                                                                      20/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  23 of 45 PageID: 84


                   The term complainant refers to the individual(s) who has been the subject of prohibited
                   conduct, regardless of whether that individual makes a complaint or seeks disciplinary
                   action.
                   The term respondent refers to the individual(s) who has been accused of prohibited
                   conduct.
                   The term third party refers to any individual who is not a University student, a faculty
                   member, or a staff member (e.g., vendors, alumni/ae, or local residents).


           1.3.4 Relationships between Individuals of Different University Status
                   A sexual or romantic relationship involving individuals of different University status is
                   not, in and of itself, sexual misconduct as de ned by this policy and will not be
                   investigated or adjudicated under this policy. Such an interaction may be a violation of
                   another University policy and subject to separate disciplinary procedures.
                   A sexual or romantic relationship between students and teachers, supervisors or
                   mentors (faculty members, staff members, or other students) violates both University
                   and professional standards (including the University’s Consensual Relations with
                   Students Policy), and potentially violates state and federal anti-discrimination laws.
                   The University prohibits all sexual and romantic relationships between faculty
                   members and students (both undergraduate and graduate students). See
                   www.princeton.edu/dof/policies/publ/fac/rules_toc/chapter5/
                   < http://www.princeton.edu/dof/policies/publ/fac/rules_toc/chapter5/>
                   for more information.
                   A con ict of interest also exists if there is a consensual romantic or sexual relationship
                   in the context of employment supervision or evaluation. Therefore, a supervisor may
                   not in uence, directly or indirectly, salary, promotion, performance appraisals, work
                   assignments or other working conditions for an employee with whom such a
                   relationship exists. Such actions violate the University’s Nepotism and Personal
                   Relationships in the Workplace Policy. See
                   www.princeton.edu/hr/policies/conditions/5.2/5.2.2/
                   < http://www.princeton.edu/hr/policies/conditions/5.2/5.2.2/>
                   .


           1.3.5 Con dentiality, Privacy, and Related Responsibilities
                   Issues of privacy and con dentiality play important roles in this policy, and may affect
                   individuals differently. Privacy and con dentiality are related but distinct terms that are
                   de ned below.




https://rrr.princeton.edu/university                                                                                      21/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  24 of 45 PageID: 85


                   In some circumstances, the reporting responsibilities of University employees, or the
                   University’s responsibility to investigate, may con ict with the preferences of the
                   complainant and/or respondent with regard to privacy and con dentiality. Therefore, all
                   individuals are encouraged to familiarize themselves with their options and
                   responsibilities, and make use of Con dential Resources, if applicable, in determining
                   their preferred course of action.
                   Requests for con dentiality or use of anonymous reporting may limit the University’s
                   ability to conduct an investigation.

                   1. Con dentiality and Con dential Resources
                   The term “con dentiality” refers to the circumstances under which information will or
                   will not be disclosed to others.
                   Several campus professionals are designated Con dential Resources. Con dential
                   resources are not obligated to report information that is provided to them. This allows
                   individuals to explore their options in a non-pressured environment while they make
                   informed decisions. There may be exceptions in cases involving child abuse, imminent
                   risk of serious harm, emergent hospitalization, or a court order. In addition, non-
                   identifying information about violations of the Sex Discrimination and Sexual
                   Misconduct policy may be submitted to the Department of Public Safety for purposes
                   of the anonymous statistical reporting under the Clery Act.
                   An individual who is not prepared to make a report, or who may be unsure how to label
                   what happened, but still seeks information and support, is strongly encouraged to
                   contact a Con dential Resource. See section 1.3.6
                   #2 for a complete list of Con dential Resources on campus.
                   In particular, any individual who may have been subjected to a violation of this policy, or
                   who is considering making a report under this policy, is encouraged to contact the
                   University's Sexual Harassment/Assault Advising, Resources, and Education (SHARE)
                   o ce. SHARE is a Con dential Resource that offers support and advocacy services,
                   and provides information about the roles and reporting obligations of other o ces at
                   the University in order to empower persons to make informed decisions about their
                   options.
                   In light of the University’s obligation to make reasonable efforts to investigate and
                   address conduct prohibited by this policy, University community members who are not
                   designated Con dential Resources may be required to notify the Title IX Coordinator or
                   the Department of Public Safety of suspected violations, and cannot guarantee the
                   con dentiality of a complaint or report under this policy. See also section 1.3.5
                   #4.




https://rrr.princeton.edu/university                                                                                      22/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  25 of 45 PageID: 86


                   2. Con dentiality Rights of Complainants and Respondents
                   Individuals involved in investigations or disciplinary proceedings under this policy are
                   encouraged to exercise discretion in sharing information in order to safeguard the
                   integrity of the process and to avoid the appearance of retaliation. While discretion
                   regarding the process is important, complainants and respondents are not restricted
                   from discussing and sharing information with others who may support or assist them
                   in presenting their case.
                   Medical and counseling records are privileged and con dential documents that parties
                   will not be required to disclose.

                   3. Privacy
                   The term “privacy” refers to the discretion that will be exercised by the University in the
                   course of any investigation or disciplinary processes under this policy and, as detailed
                   in section 1.3.12
                   , the parties will be informed of information relevant to the investigation or disciplinary
                   processes.
                   The University has an obligation to make reasonable efforts to investigate and address
                   complaints or reports of violations of this policy. In all such proceedings, the University
                   will take into consideration the privacy of the parties to the extent possible.
                   In cases involving students, the Title IX Coordinator may notify residential college staff
                   and other University employees of the existence of the complaint for the purpose of
                   overseeing compliance with this policy and addressing any concerns related to
                   educational and residential life. While not bound by con dentiality, these individuals
                   will be discreet and will respect the privacy of those involved in the process.
                   Any additional disclosure of information related to the complaint or report may be
                   made if consistent with the Family Educational Rights and Privacy Act (FERPA), or the
                   Title IX requirements. In addition, the National Science Foundation mandates certain
                   reporting related to sexual misconduct involving NSF-funded principal investigators
                   (PI) or co-PIs. See Implementation of NSF’s Noti cation Requirements Regarding
                   Harassment and Sexual Assault
                   < https://orpa.princeton.edu/resources/policies-and-procedures/requirements-regarding-harassment-and-
                   sexual-assault>
                   .

                   4. Responsibility to Report
                   All members of the University community are encouraged to report any suspected
                   violation of this policy (after consulting a Con dential Resource as appropriate).




https://rrr.princeton.edu/university                                                                                       23/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  26 of 45 PageID: 87


                   In emergency situations, if there is a suspected crime in progress, or imminent or
                   serious threats to the safety of anyone, faculty and staff members must immediately
                   contact the Department of Public Safety by dialing 911.
                   In non-emergency situations, faculty and staff members who are not Con dential
                   Resources must promptly report suspected violations to the Title IX Coordinator. Some
                   students with special responsibilities, including Residential College Advisers, must
                   promptly report alleged violations of this policy to their Directors of Student Life, who
                   will then consult with the Title IX Coordinator.
                   A complainant may choose not to make a complaint or report in their own case, even if
                   the complainant otherwise has reporting obligations by virtue of being a faculty
                   member, staff member, or Residential College Adviser.

                   5. Anonymity
                   For more information regarding the implications of anonymity in the context of
                   reporting a policy violation, see section 1.3.8
                   #1. For information about how to make an anonymous report, see section 1.3.6
                   #3.

                   6. Release of Information
                   If the Department of Public Safety becomes aware of a serious and continuing threat
                   to the campus community, the Department of Public Safety will issue a timely
                   noti cation to protect the health or safety of the community. The Department of Public
                   Safety may also be required to publicly disclose a reported incident of sexual
                   misconduct in the daily crime log or annual security report. In addition, the University
                   may also share non-identifying information, including data about outcomes and
                   penalties, in aggregate form. At no time will the University release the name or other
                   personally identi able information of the complainant to the general public without the
                   express consent of the complainant or as otherwise permitted or required by law.


           1.3.6 Support Resources
                   A complainant or witness has many options, including counseling with a Con dential
                   Resource, ling an internal complaint, and/or ling a criminal complaint. The University
                   recognizes that deciding among these options can be di cult. Complainants and
                   witnesses are encouraged to seek assistance from a Con dential Resource before
                   deciding how to proceed.
                   The following resources are available to provide support and/or receive complaints or
                   reports.




https://rrr.princeton.edu/university                                                                                      24/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  27 of 45 PageID: 88


                   1. Emergency Resources and Law Enforcement
                   Emergency medical assistance and campus safety/law enforcement assistance are
                   available both on and off campus. Individuals are encouraged to contact law
                   enforcement and seek medical treatment as soon as possible following an incident
                   that poses a threat to safety or physical well-being or following a potential criminal
                   offense. For more information about ling a criminal complaint, see section 1.3.11
                   .
                   Princeton Municipal Police
                   911 or 609-921-2100
                   Princeton University Department of Public Safety
                   911

                   2. Con dential Resources
                   Information shared with Con dential Resources (including information about whether
                   an individual has received services) will only be disclosed to the Title IX Coordinator or
                   any other person with the individual’s express written permission, unless there is an
                   imminent threat of serious harm to the individual or to others, or a legal obligation to
                   reveal such information (e.g., if there is suspected abuse or neglect of a minor). For
                   more information about con dentiality and Con dential Resources, see section 1.3.5
                   .
                   The University’s Sexual Harassment/Assault Advising, Resources, and Education
                   (SHARE) o ce is a Con dential Resource offering support and advocacy services.
                   Individuals are encouraged to access support services and learn about their options by
                   contacting SHARE. The SHARE o ce can provide information about the roles and
                   reporting obligations of other o ces at the University in order to empower individuals
                   to make informed decisions about their options.
                   Campus Con dential Resources include:
                   SHARE O ce
                   217 McCosh Health Center
                   Washington Road, Princeton, NJ 08544
                   609-258-3310
                   share@princeton.edu
                   < mailto:share@princeton.edu>


                   https://share.princeton.edu
                   < https://share.princeton.edu>

                   Counseling and Psychological Services (CPS)
                   McCosh Health Center, Third Floor



https://rrr.princeton.edu/university                                                                                      25/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  28 of 45 PageID: 89


                   609-258-3141
                   https://uhs.princeton.edu/counseling-psychological-services
                   < https://uhs.princeton.edu/counseling-psychological-services>

                   Medical Services at University Health Services (UHS)
                   McCosh Health Center
                   609-258-3141
                   https://uhs.princeton.edu
                   < https://uhs.princeton.edu>

                   Ombuds O ce
                   179 Nassau Street - Suite D
                   Princeton, NJ 08544
                   609-258-1775
                   ombuds@princeton.edu
                   < mailto:ombuds@princeton.edu>


                   https://ombuds.princeton.edu
                   < https://ombuds.princeton.edu>

                   O ce of Religious Life chaplains
                   Murray-Dodge Hall
                   Princeton, NJ 08544
                   609-258-3047
                   orl@princeton.edu
                   < mailto:orl@princeton.edu>


                   https://religiouslife.princeton.edu
                   < https://religiouslife.princeton.edu>

                   Carebridge (Faculty & Staff Assistance Program)
                   On initial visit to the site, please enter the Princeton client code TW8AE to access the
                   Carebridge Library.
                   800-437-0911
                   clientservice@carebridge.com
                   < mailto:clientservice@carebridge.com>


                   https://hr.princeton.edu/thrive/well-being-resources/employee-assistance-program-
                   eap
                   < https://hr.princeton.edu/thrive/well-being-resources/employee-assistance-program-eap>


                   3. EthicsPoint Anonymous Hotline




https://rrr.princeton.edu/university                                                                                      26/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  29 of 45 PageID: 90


                   Any individual may make an anonymous report concerning a violation of this policy
                   through the University’s EthicsPoint hotline, an independent third-party reporting
                   service. An EthicsPoint report can be made without disclosing the reporting person’s
                   own name, identifying the respondent, or requesting any action. However, if the
                   reporter provides limited information, the University may be limited in its ability to take
                   action. EthicsPoint is not a Con dential Resource and making a report to EthicsPoint
                   may result in a University review or investigation.
                   EthicsPoint Hotline
                   866-478-9804
                   https://secure.ethicspoint.com/domain/media/en/gui/27291/index.html
                   < https://secure.ethicspoint.com/domain/media/en/gui/27291/index.html>


                   Other Available Resources
                   Any individual may also access resources located in the local community. These
                   organizations can provide crisis intervention services, counseling, medical attention
                   and assistance in dealing with the criminal justice system. If accessing these
                   resources, individuals are encouraged to clarify whether the resources are con dential.
                   Mercer County Sexual Assault Response Team (SART)
                   Evidence collection and preventative medicine
                   Can be activated by contacting:
                           Womanspace: 609-394-9000
                           Princeton Police: 609-921-2100 (calls will likely result in police involvement)
                           Department of Public Safety: 911 (calls will likely result in police involvement)
                   Or going to an emergency room:
                           Penn Medicine Princeton Medical Center
                           Capital Health Medical Center in Hopewell
                           Robert Wood Johnson University Hospital
                   Womanspace, Inc.
                   Services for domestic and sexual violence victims/survivors (of all genders)
                   609-394-9000 (24-hour hotline) /609-394-0136 (o ce)
                   1530 Brunswick Avenue, Lawrenceville, New Jersey 08648
                   Monday-Friday, 9:00 a.m. - 5:00 p.m. (walk-in hours)


           1.3.7 Options for Complainants and Other Reporting Parties
                   The University encourages all individuals to report any alleged or suspected violation of
                   this policy to the Title IX Coordinator, and to report potential criminal conduct to law




https://rrr.princeton.edu/university                                                                                      27/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  30 of 45 PageID: 91


                   enforcement. After consulting a Con dential Resource as appropriate, anyone who
                   seeks to make a complaint or report may:
                           Request interim measures from the Title IX Coordinator (see section 1.3.9
                           );
                           File a complaint or report with the Title IX Coordinator, thereby invoking the
                           University’s internal disciplinary process (see section 1.3.8
                           );
                           Contact the Department of Public Safety for assistance in ling a criminal
                           complaint and preserving physical evidence (see section 1.3.6
                           ); and/or
                           Contact local law enforcement to le a criminal complaint (see section 1.3.6
                           ).
                   An individual may pursue some or all of these steps at the same time (e.g., one may
                   simultaneously pursue an internal complaint and a criminal complaint). When initiating
                   any of the above, an individual does not need to know whether they wish to request any
                   particular course of action, nor how to label what happened. Before or during this
                   decision-making process, complainants and other reporting persons are encouraged to
                   consult a Con dential Resource.


           1.3.8 Filing a Complaint or Report with the Title IX Coordinator
                   Individuals are encouraged to report any alleged violation of this policy directly to the
                   Title IX Coordinator. In order to do so, individuals may use the sex discrimination and
                   sexual misconduct complaint form
                   < http://sexualmisconduct.princeton.edu/complaint>
                   , or schedule an appointment with the Title IX Coordinator.

                   1. Anonymous Reporting
                   If a complainant self-identi es but asks to remain anonymous during the investigation,
                   the Title IX Coordinator will consider how to proceed, taking into account the
                   complainant’s articulated concerns; the best interests of the University community; fair
                   treatment of all individuals involved, including the respondent’s right to have speci c
                   notice of the allegations if the University were to take action that affects the
                   respondent; and the University’s obligations under Title IX.

                   2. Amnesty
                   In order to encourage reports of conduct that is prohibited under this policy, the
                   University may offer leniency with respect to other violations which may come to light
                   as a result of such reports, depending on the circumstances involved.



https://rrr.princeton.edu/university                                                                                      28/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  31 of 45 PageID: 92


                   3. Timeliness of Report
                   Complainants and other reporting individuals are encouraged to report any violation of
                   this policy as soon as possible in order to maximize the University’s ability to respond
                   promptly and effectively. Complaints and reports may be made at any time without
                   regard to how much time has elapsed since the incident(s) in question.
                   If the respondent is no longer a student or employee at the time of the complaint or
                   report, the University may not be able to take disciplinary action against the
                   respondent, but it will still seek to meet its Title IX obligations by providing support for
                   the complainant and taking steps to end the prohibited behavior, prevent its recurrence,
                   and address its effects.


           1.3.9 Interim Measures
                   Upon receipt of a complaint or report of a violation of this policy, the University will
                   provide reasonable and appropriate interim measures designed to preserve the
                   complainant’s educational experience, the safety of all parties and the broader
                   University community, maintain the integrity of the investigative and/or resolution
                   process, and deter retaliation. The University may provide interim measures regardless
                   of whether the complainant seeks formal disciplinary action.
                   Interim measures may include:
                           Access to counseling services and assistance in arranging an initial appointment;
                           Rescheduling of exams and assignments;
                           Change in class schedule, including the ability to transfer course sections or
                           withdraw from a course;
                           Change in work schedule or job assignment;
                           Change in campus housing;
                           Providing medical services;
                           Imposition of an on-campus “no contact order," an administrative remedy
                           designed to curtail contact and communications between two or more
                           individuals; and/or
                           Any other measure that can be used to achieve the goals of this policy.
                   Any interim measures will not disproportionately impact the complainant. Requests for
                   interim measures may be made by or on behalf of the complainant to any University
                   o cial, including the Title IX Coordinator. The Title IX Coordinator is responsible for
                   ensuring the implementation of interim measures and coordinating the University's
                   response with the appropriate o ces on campus.
                   All individuals are encouraged to report concerns about the failure of another to abide
                   by any restrictions imposed by an interim measure. The University will take immediate


https://rrr.princeton.edu/university                                                                                      29/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  32 of 45 PageID: 93


                   action to enforce a previously implemented measure and disciplinary penalties can be
                   imposed for failing to abide by a University-imposed measure.


           1.3.10 Investigations and Disciplinary Procedures in General for This Policy
                   The University is committed to providing a prompt and impartial investigation of all
                   alleged violations of this policy. During the disciplinary process, both parties
                   (complainant and respondent) have equivalent rights, including the opportunity to
                   present evidence, to identify individuals who may possess relevant information and
                   request that such individuals be interviewed, to be accompanied by an adviser of their
                   choice, and to appeal. The University will concurrently provide both parties with written
                   noti cation of the outcome of the process and any appeal.


                   1. Responsibility to Investigate
                   In order to protect the safety of the campus community, the Title IX Coordinator may
                   investigate allegations of violations of this policy even absent the ling of a formal
                   complaint or report, or if a complaint or report has been withdrawn. The Title IX
                   Coordinator may need to proceed with an investigation even if a complainant
                   speci cally requests that the matter not be pursued. In such a circumstance, the Title
                   IX Coordinator will take into account the complainant’s articulated concerns, the best
                   interests of the University community, fair treatment of all individuals involved, and the
                   University’s obligations under Title IX. This policy differs from New Jersey criminal law.
                   Proceedings under this policy may be carried out prior to, simultaneously with, or
                   following civil or criminal proceedings off campus. Neither a decision by law
                   enforcement regarding prosecution nor the outcome of any criminal proceeding will be
                   considered determinative of whether a violation of this policy has occurred.

                   2. Initial Assessment of Complaints
                   The investigative process is initiated when the Title IX Coordinator receives a
                   complaint or report of a violation of this policy. Upon receipt of such a report, the Title
                   IX Coordinator will respond to any immediate health or safety concerns raised by the
                   report. The Title IX Coordinator will conduct an initial assessment. Following the initial
                   assessment, the Title IX Coordinator may take any of the following actions:
                           If the Title IX Coordinator determines that the complaint, even if substantiated,
                           would not rise to the level of a policy violation; the nature and circumstances of
                           the report do not make it appropriate for an investigation; or, after consultation
                           with the complainant about the complainant’s preferences regarding participation,
                           the Title IX Coordinator determines that there will be insu cient information to
                           investigate the matter, the Title IX Coordinator may dismiss the complaint.




https://rrr.princeton.edu/university                                                                                      30/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  33 of 45 PageID: 94


                           If the Title IX Coordinator determines that the complaint is outside the scope of
                           this policy and/or most appropriately handled by another o ce, the Title IX
                           Coordinator may refer the complaint to another o ce for review.
                           If the Title IX Coordinator determines that the complaint or report would, if
                           substantiated, constitute a violation of this policy, the Title IX Coordinator will
                           determine appropriate interim measures and initiate an investigation.

                   3. Timing of Investigations and Any Related Disciplinary Proceedings
                   The Title IX Coordinator will seek to complete the investigation and any resulting
                   disciplinary process and provide notice of the outcome within 60 calendar days after
                   the investigative panel’s rst interview of the complainant. The University will seek to
                   complete any appeal within 20 calendar days after receipt of the appeal.
                   There may be circumstances that require the extension of timeframes for good cause,
                   including extension beyond 60 calendar days. Timeframes may be extended to ensure
                   the integrity and completeness of the investigation, comply with a request by external
                   law enforcement, accommodate the availability of witnesses, or accommodate delays
                   by the parties; or for other legitimate reasons, including the complexity of the
                   investigation and the severity and extent of the alleged misconduct. The University will
                   notify the parties in writing of any extension of the timeframes for good cause, and the
                   reason for the extension.
                   Although cooperation with law enforcement may require the University to temporarily
                   suspend the fact- nding aspect of a Title IX investigation, the University will promptly
                   resume its Title IX investigation as soon as it is noti ed by the law enforcement agency
                   that the agency has completed the evidence gathering process. The University will not,
                   however, wait for the conclusion of a criminal proceeding to begin its own investigation
                   and, if needed, will take immediate steps to provide interim measures for the
                   complainant.
                   Investigations will proceed according to the aforementioned timeframes during the
                   summer and at other times when the University is not in session. The Title IX
                   Coordinator will work with the parties to balance the need for promptness and the
                   preference for in-person meetings regarding the investigation.
                   Timeframes for all phases of the disciplinary process, including the investigation, any
                   related disciplinary proceedings, and any related appeal, apply equally to both
                   complainant and respondent.

                   4. Cooperation with Investigation and Disciplinary Procedures
                   Princeton University expects all members of the University community to cooperate
                   fully with the investigation and disciplinary procedures. The University recognizes that



https://rrr.princeton.edu/university                                                                                      31/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  34 of 45 PageID: 95


                   an individual may be reluctant to participate in the process; nevertheless, any student
                   or member of the faculty or staff who refuses to cooperate in an investigation may be
                   subject to discipline. Refusal to cooperate includes delaying or failing to acknowledge
                   requests from University o cials for information, and delaying or failing to make
                   oneself available for meetings with University o cials.
                   It is understood that there may be circumstances in which a complainant wishes to
                   limit their participation. The complainant retains this right and will not be subject to
                   discipline, although the University may be obligated to conduct an investigation.
                   If a respondent chooses not to answer any or all questions in an investigation for any
                   reason, the University process will continue, ndings will be reached with respect to the
                   alleged conduct, and the University will issue any penalties, as appropriate. The
                   University will not, however, draw any adverse inference from a respondent’s silence.

                   5. Sexual History
                   The sexual history of the complainant and/or the respondent will generally not be used
                   in determining whether a violation of this policy has occurred. However, in certain
                   circumstances, the sexual history between parties may have limited relevance. For
                   example, if consent is at issue, the sexual history between the parties may be relevant
                   to determining whether consent was sought and given during the incident in question,
                   although it must be remembered that even in the context of a relationship, consent to
                   one sexual act does not constitute consent to another sexual act, and consent on one
                   occasion does not constitute consent on a subsequent occasion. In addition, under
                   very limited circumstances, sexual history may be relevant to explain injury, to provide
                   proof of a pattern, or for another speci c question raised by an allegation.

                   6. Consolidation of Investigation
                   The Title IX Coordinator has the discretion to consolidate multiple complaints or
                   reports into a single investigation if evidence relevant to one incident might be relevant
                   to the others.

                   7. Violations of University Policy Unrelated to Sexual Misconduct
                   In the situation when an initial assessment or investigation under this policy identi es
                   additional related possible violations of University policy (other than violations of the
                   Sex Discrimination and Sexual Misconduct policy) by the same party(ies) that would
                   normally be handled by another disciplinary authority, the Title IX Coordinator, with the
                   approval of that disciplinary authority, may direct an investigative panel to investigate
                   and adjudicate such other possible violations. In such a situation, the Title IX
                   Coordinator and other disciplinary authorities will determine the procedures to be
                   followed on consideration of the nature of the alleged violation(s) and other relevant



https://rrr.princeton.edu/university                                                                                      32/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  35 of 45 PageID: 96


                   factors. The standard of evidence applied to each violation will not be altered: the
                   preponderance of the evidence standard will be applied as appropriate and the clear
                   and persuasive evidence standard will be applied as appropriate.

                   8. Circumstances Relating to Misconduct Affecting Health or Safety
                   In connection with this policy, in circumstances seriously affecting the health or well-
                   being of any person, or where physical safety is seriously threatened, or where the
                   ability of the University to carry out its essential operations is seriously threatened or
                   impaired, the president or an authorized representative may summarily suspend,
                   dismiss, or bar any person from the University. In all such cases, actions taken will be
                   reviewed promptly, typically within one week, by the appropriate University authority.


           1.3.11 Making a Criminal Complaint to Law Enforcement
                   At the complainant’s request, the University will assist the complainant in contacting
                   local law enforcement and will cooperate with law enforcement agencies if a
                   complainant decides to pursue the criminal process. See section 1.3.6
                   #1 for contact information related to law enforcement.


           1.3.12 Investigation, Disciplinary, and Appeal Procedures for Cases When
           the Respondent Is a Student

                   1. Investigation and Adjudication
                   When the Title IX Coordinator receives a complaint or report alleging that a student
                   violated this policy, the Title IX Coordinator will appoint a three-person investigative
                   panel of University administrators and/or investigators. The investigative panel will
                   conduct an inquiry and determine, by a preponderance of the evidence, whether this
                   policy was violated. All panelists will have training in investigating and evaluating
                   conduct prohibited under the policy. The panelists will also be impartial and unbiased.
                   The panel will collect information from each party. If parties are interviewed, they will
                   be interviewed separately. Each party may select an adviser of their choice who may
                   accompany them to any meeting or related proceeding, but the adviser may not
                   actively participate in the interview process. All three members of the panel will
                   participate in interviews with the complainant and the respondent. The panel will
                   interview witnesses as necessary and may, at its discretion, delegate witness
                   interviews to one or two of the panelists. Witnesses may not bring advisers. In all
                   meetings, there will be a designated note taker (either a member of the panel or an
                   additional note take designated by the Title IX Coordinator). At the conclusion of each
                   interview, the notes will be reviewed with the interviewee.



https://rrr.princeton.edu/university                                                                                      33/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  36 of 45 PageID: 97


                   The panel will prepare a case le of all interview summaries, witness statements, and
                   other documents. The le, redacted of personally identi able information as necessary,
                   will be shared with the complainant and the respondent. The panel will describe in
                   writing for the parties the allegations that will be adjudicated.
                   After reviewing the le, each party will have an opportunity (1) to meet again with the
                   panel, (2) to respond in writing, (3) to request the collection of other information by the
                   panel, and (4) to identify individuals who may possess relevant information (and
                   request that such individuals be interviewed). If the panel believes that further
                   response by the parties is necessary for purposes of reaching an outcome, the panel
                   will offer each party the opportunity to further respond to the materials collected. The
                   panel will designate reasonably prompt time frames to ensure a timely completion of
                   the process but also an adequate opportunity for both sides to respond thoroughly to
                   the information gathered in the investigation.
                   Following the investigation, the panel will meet to determine, by a majority decision,
                   whether the respondent, based on the preponderance of evidence standard, violated
                   University policy. The panel will prepare a report, which will include ndings of fact,
                    ndings of responsibility, and the panel's rationale. All members of the panel must
                   endorse the report as a record of their deliberations and rationale.

                   2. Penalties
                   If a student is found responsible for violating University policy, the entire case le will
                   be forwarded to the dean of undergraduate students and the deputy dean for academic
                   affairs of the Graduate School, who will jointly determine the penalty. In the event of
                   their unavailability, an appropriately trained administrator will serve as the substitute.
                   Penalties will be determined based on the seriousness of the misconduct as compared
                   to like cases in the past, and the student's previous disciplinary history (if any).
                   Remedial measures will be determined based on the need to afford the parties an
                   educational environment free from discrimination under Title IX. The ndings regarding
                   fact and responsibility, as well as the decision regarding the penalty in cases where
                   violations of University policy have occurred, will be conveyed to the parties at the
                   same time in writing. The noti cation will include the parties’ appeal rights.
                   If a student is found responsible for violating University policy, the O ce of the Dean of
                   Undergraduate Students or of the Graduate School will record the penalty and retain
                   records in accordance with protocols for all other disciplinary cases. In all cases, the
                   case le will also be archived by the Title IX Coordinator.

                   3. Rights of Appeal
                   Both parties, the complainant and the respondent, have equal rights to an impartial
                   appeal and to participate equally in the appeal process, even if the party is not the



https://rrr.princeton.edu/university                                                                                      34/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  37 of 45 PageID: 98


                   appealing party.
                   The appellate body has the following ve members: the dean of the college, the dean
                   of the Graduate School, the vice president for campus life, the chair of the Judicial
                   Committee of the Council of the Princeton University Community, and another faculty
                   member appointed by the president. All members will have training regarding Title IX
                   and prohibited conduct de ned under this policy. The members will be impartial and
                   unbiased. One member will be appointed by the president to serve as its chair.
                   Each appeal will be heard by three members of the appellate body (i.e., appeal panel).
                   The chair will assign the appeal panel for each case. All decisions shall be made by a
                   majority of the appeal panel.
                   A complainant or respondent may le a written appeal on the grounds that: (1) there is
                   substantial relevant information that was not presented, and reasonably could not have
                   been presented during the investigation; (2) the imposed penalty does not fall within
                   the range of penalties imposed for similar misconduct, or (3) there was procedural
                   unfairness during the disciplinary process.
                   The purpose of an appeal is not to initiate a review of substantive issues of fact or a
                   new determination of whether a violation of University rules has occurred. (In
                   considering an appeal, the appeal panel may communicate with the parties, the
                   investigative panel, and/or disciplinary authority.) The appeal panel may decide to
                   uphold the original decision of the investigative panel and/or the deans; to alter the
                   imposed penalty; or to return the case to the investigative panel for additional
                   proceedings or other action. The deadline for ling an appeal is ve business days
                   from the date the parties are noti ed of the decision. If either party les an appeal, the
                   associate secretary of the University will notify the other party in writing. The associate
                   secretary of the University will serve as secretary for all appeals and will have primary
                   responsibility for interactions with the parties, for the gathering of information needed
                   for the appeal, and for notifying both parties in writing of the outcome of any appeal.

                   4. Expedited Process in Limited Cases
                   An expedited investigation and adjudication process may be implemented at the sole
                   discretion of the Title IX Coordinator in those cases where: (a) a student is alleged to
                   have violated this policy; (b) based on precedents and the respondent's prior
                   disciplinary history, the penalty for the alleged violation will not interrupt the student's
                   academic career, and (c) the parties to the matter agree to the expedited process. If
                   during the course of the matter the Title IX Coordinator determines that the expedited
                   process is not appropriate, the Title IX Coordinator will re-institute the standard
                   procedures described in section 1.3.12.




https://rrr.princeton.edu/university                                                                                      35/74
4/2/2020                           1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document     Regulations
                                                         1-2 Filed| Rights,04/15/20
                                                                            Rules, Responsibilities
                                                                                         Page 2019  38 of 45 PageID: 99


                   The expedited process is identical to the standard procedures described in section
                   1.3.12 in all respects, except for the following:
                           The expedited process will utilize a two-person investigative panel.
                           If a student is found responsible for violating this policy, penalties will be
                           determined by an associate dean of undergraduate students for an undergraduate
                           respondent or by an associate dean of the Graduate School for a graduate
                           student respondent.
                           Appeals in which the respondent is an undergraduate student will be reviewed by
                           the dean of undergraduate students, and appeals in which the respondent is a
                           graduate student will be reviewed by an associate dean of the Graduate School. If
                           either party les an appeal, the associate secretary of the University or their
                           designee will notify the other party in writing, and that individual will have primary
                           responsibility for interactions with the parties, for the gathering of information
                           needed for the appeal, and for notifying both parties in writing of the outcome of
                           any appeal.

                   5. Student Enrollment and Residence Status
                   Pending action by the panel and/or the deans on the charges or pending an appeal, the
                   respondent may be permitted to remain in residence on campus, attend classes, and
                   make use of some or all University facilities, except for circumstances relating to the
                   physical or emotional safety or well-being of a member (or members) of the University
                   community, or the ability of the University to carry out its essential functions. Certain
                   restrictions may be imposed by the deans on the respondent in order to provide the
                   complainant with an educational environment free from discrimination under Title IX.
                   The respondent should understand that if the decision of the panel and/or the deans
                   proves adverse, and if an appeal proves unsuccessful, the penalty will normally be
                   considered effective as of the date of the original adjudicated decision. In cases
                   adjudicated prior to the last day of classes, if the nal decision is a separation from the
                   University (i.e., suspension, suspension with conditions, or expulsion), the respondent
                   will normally not earn credit for the semester in which the infraction occurred. If the
                   case is adjudicated during reading or exam period or if the respondent has
                   successfully completed course requirements while awaiting the nal disposition of the
                   matter, obtaining credit for the semester will be at the discretion of the deans.
                   Pending an investigation and adjudication or the respondent's decision about whether
                   to appeal a separation from the University or the withholding of the degree, and/or
                   while an appeal is in process, an administrative hold will be placed on the respondent's
                   University transcript. Should the respondent decide not to appeal a separation or the
                   withholding of the degree, or should an appeal not result in an alteration of the dean's




https://rrr.princeton.edu/university                                                                                      36/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 39     2019of 45 PageID: 100




                   decision to dismiss the respondent or withhold the degree, the registrar will record the
                   fact of the penalty on the respondent's transcript.


           1.3.13 Investigation, Disciplinary, and Appeal Procedures for Cases When
           the Respondent Is a Faculty or Staff Member

                   1. Investigation and Adjudication
                   When the Title IX Coordinator receives a complaint or report alleging that a member of
                   the faculty or staff violated this policy, the Title IX Coordinator will appoint an
                   investigative panel of at least two University administrators and/or investigators.
                   When either of the parties is a faculty member, one panelist will represent the O ce of
                   the Dean of the Faculty. If either of the parties is a staff member, one panelist will
                   represent Human Resources. When the complainant is a student alleging a violation of
                   this policy by a member of the faculty or staff, the panel will have three members, and
                   will include a representative of the O ce of the Dean of Undergraduate Students or the
                   O ce of the Dean of the Graduate School, as appropriate.
                   The investigative panel will conduct an inquiry and determine, by a preponderance of
                   the evidence, whether this policy was violated. All panelists will have training in
                   investigating and evaluating conduct prohibited under this policy. The panelists will
                   also be impartial and unbiased and will describe in writing for the parties, the
                   allegations that will be adjudicated.
                   The panel will collect information from each party. If the parties are interviewed, they
                   will be interviewed separately. Each party may select an adviser of their choice who
                   may accompany them to any meeting or related proceeding, but the adviser may not
                   actively participate in the interview process. All members of the panel will participate in
                   interviews with the complainant and the respondent. The panel will interview witnesses
                   as necessary and may, at its discretion, delegate witness interviews to one or two of
                   the panelists. Witnesses may not bring advisers. In all meetings, there will be a
                   designated note taker (either a member of the panel or an additional note take
                   designated by the Title IX Coordinator). At the conclusion of each interview, the notes
                   will be reviewed with the interviewee.
                   In the circumstance when the complaint is made by a member of the faculty or staff
                   alleging a violation of this policy by another member of the faculty or staff, the panel
                   will prepare a case le of all interview summaries, witness statements, and other
                   documents. The panel will present both parties with a summary of the case le, after
                   which each party will have an opportunity (1) to meet again with the panel, (2) to
                   provide additional written information to the panel, (3) to request the collection of other
                   information by the panel, and (4) to identify individuals who may possess relevant



https://rrr.princeton.edu/university                                                                                         37/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 40     2019of 45 PageID: 101




                   information (and request that such individuals be interviewed). If the panel believes
                   that further response by the parties is necessary for purposes of reaching an outcome,
                   the panel will offer each party the opportunity to further respond to the materials
                   collected. The panel will designate reasonably prompt time frames to ensure a timely
                   completion of the process but also an adequate opportunity for both sides to provide
                   thorough information in the investigation.
                   In the circumstance when the complaint is made by a student alleging a violation of
                   this policy by a member of the faculty or staff, the panel will prepare a case le of all
                   interview summaries, witness statements, and other documents. The le, redacted of
                   personally identi able information as necessary, will be shared with the complainant
                   and the respondent. After reviewing the le, each party will have an opportunity (1) to
                   meet again with the panel, (2) to respond in writing, (3) to request the collection of
                   other information, and (4) to identify individuals who may possess relevant information
                   (and request that such individuals be interviewed). If any additional information is
                   gathered, it will be shared with both parties and each will have the opportunity for
                   further response. The panel will designate reasonably prompt time frames to ensure
                   both a timely completion of the process but also an adequate opportunity for both
                   sides to respond thoroughly to the information gathered in the investigation.
                   Following the investigation, the panel will meet to determine whether the respondent,
                   based on the preponderance of evidence standard, violated University policy. The panel
                   will prepare a report, which will include ndings of fact, ndings of responsibility and
                   the panel's rationale. All members of the panel must endorse the report as a record of
                   their deliberations and rationale.

                   2. Penalties
                   The appropriate disciplinary authority based on the role of the respondent is as follows:
                           If a faculty member is found responsible, the panel's report will be forwarded to
                           the dean of the faculty who will determine the appropriate penalty.
                           If a staff member is found responsible, the panel's report will be forwarded to the
                           vice president for human resources, whose o ce will provide guidance to the
                           staff member's manager to determine the appropriate penalty.
                   Penalties will be determined based on the seriousness of the misconduct as compared
                   to like cases in the past, and on the individual's previous disciplinary history (if any).
                   The ndings regarding fact and responsibility as well as the decision regarding the
                   penalty in cases where violations of University regulations have occurred will be
                   conveyed to the parties at the same time in writing. The noti cation will include the
                   parties' appeal rights. In all cases involving sex discrimination or sexual misconduct,
                   the case le will be archived by the Title IX coordinator.




https://rrr.princeton.edu/university                                                                                         38/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 41     2019of 45 PageID: 102




                   3. Rights of Appeal
                   Both parties, the complainant and the respondent, have equal rights to an impartial
                   appeal and to participate equally in the appeal process, even if the party is not the
                   appealing party. A complainant or respondent may le a written appeal on the grounds
                   that (1) there is substantial relevant information that was not presented, and
                   reasonably could not have been presented during the investigation; or (2) there was
                   procedural unfairness.
                           In a case where the respondent is a faculty member, written appeal should be
                             led with the Committee on Conference and Faculty Appeal. In addition to the two
                           grounds above, either party may raise on appeal “any question of unfair treatment
                           in relation to the appointment, reappointment, or academic duties or privileges.”
                           In a case where the respondent is an academic professional (professional
                           researchers and specialists, professional library staff), a written appeal should be
                             led with the provost.
                           In a case where the respondent is a non-unionized staff member, a written appeal
                           should be led with the executive vice president.
                           In a case where the respondent is a unionized staff member, in accordance with
                           the grievance procedure under the applicable collective bargaining agreement, a
                           written appeal should be led with the executive vice president and/or the labor
                           relations representative in Human Resources.
                   The purpose of an appeal is not to initiate a review of substantive issues of fact or a
                   new determination of whether a violation of University rules has occurred. (In
                   considering an appeal, the appeal panel may communicate with the parties, the
                   investigative panel, and/or disciplinary authority.) The appellate authority may decide
                   to uphold the original decision of the panel and/or disciplinary authority; to alter the
                   imposed penalty; or to return the case to the panel for additional proceedings or other
                   action. The appellate authority will have training regarding Title IX and prohibited
                   conduct de ned under this policy and will be impartial and unbiased.
                   The deadline for ling an appeal is one week from the date the parties are noti ed of
                   the decision by the dean of the faculty or vice president for human resources or a
                   designee. If either party les an appeal, the other party will be noti ed. Both parties will
                   be noti ed in writing of the outcome of the appeal.


           1.3.14 Disciplinary Procedures Where One Party Is a Member of the
           University Community and the Other Party Is a Non-Member of the
           University Community
                   When a third party, (i.e., a non-member of our University community) is involved as a
                   complainant or a respondent, the University will use disciplinary procedures that are



https://rrr.princeton.edu/university                                                                                         39/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 42     2019of 45 PageID: 103




                   generally consistent with the disciplinary procedures stated in sections 1.3.8
                   through 1.3.13
                   , appropriately modi ed based on the particular circumstances involved and taking into
                   account privacy requirements and the like. In no case will a member of our community
                   (i.e., current student, faculty member or staff member) be afforded lesser rights or
                   lesser opportunities to participate in the disciplinary proceeding than the non-member
                   of the University community.


           1.3.15 Other Investigation and Resolution Procedures
                   If a complaint or report of conduct prohibited by this policy is made against multiple
                   individuals, an o ce, or the University in general, the Title IX Coordinator will review the
                   matter and take appropriate action, in accordance with this policy. The Title IX
                   Coordinator may conduct an investigation, using investigative and disciplinary
                   procedures that are generally consistent with those stated in this policy, appropriately
                   modi ed based on the particular circumstances involved. The Title IX Coordinator also
                   has the discretion to conduct a climate review, after which the University may
                   implement appropriate remedial action.


           1.3.16 Range of Penalties under This Policy and Disciplinary Procedures
                   Members of the University community may be subject to disciplinary penalties for
                   violating this policy.

                   1. Additional Accommodations
                   If a respondent is found responsible for violating this policy, the complainant may
                   request accommodations not already in place. The University will implement the
                   accommodation as appropriate. In no circumstance will the burden of the
                   accommodation be placed on the complainant. The accommodation shall be effective
                   even if the respondent les an appeal or if such an appeal is pending.


                   2. Penalties Applicable to Students
                   The penalties for students are listed below.

                   Informal Sanctions
                   Minor violations of rules of conduct may be met with informal responses.
                   1. Dean’s Warning. An admonition that does not become part of an individual's
                   permanent record, but that may be taken into account in judging the seriousness of any
                   future violation.




https://rrr.princeton.edu/university                                                                                         40/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 43     2019of 45 PageID: 104




                   2. Reprimand. Reprimand is a stronger admonition than a dean's warning, intended to
                   signal that the student has committed a minor infraction, conveying that the student
                   must be vigilant against future infractions, and providing a disincentive against future
                   infractions in that a reprimand will not become part of the student’s permanent record
                   unless there is a subsequent infraction, at which point the reprimand will be formally
                   recorded on the student’s permanent record.
                   Both a dean’s warning and a reprimand may be taken into account in judging the
                   seriousness of any future violation.

                   Formal Sanctions
                   More serious violations may be met with the following formal responses which are
                   recorded on the student’s permanent record.
                   1. Disciplinary Probation. A more serious admonition assigned for a de nite amount of
                   time. It implies that any future violation, of whatever kind, during that time, may be
                   grounds for suspension, suspension with conditions, or in especially serious cases,
                   expulsion from the University. Disciplinary probation will be taken into account in
                   judging the seriousness of any subsequent infraction even if the probationary period
                   has expired.
                   Disciplinary probation appears on an individual's permanent record at the University
                   (but not on the transcript) and may be disclosed by the O ce of the Dean of
                   Undergraduate Students or the O ce of the Dean of the Graduate School in response
                   to requests for which the student has given permission or as otherwise legally
                   required.
                   2. Withholding of Degree. In cases involving seniors or graduate students in their nal
                   semester, the University may withhold a student's Princeton degree for a speci ed
                   period of time. This penalty is imposed instead of suspension at the end of senior year
                   or nal year of graduate study when all other degree requirements have been met. A
                   withheld degree is recorded on a student's transcript. Relevant information remains on
                   the student's permanent record at the University and may be disclosed by the O ce of
                   the Dean of Undergraduate Students or the O ce of the Dean of the Graduate School
                   in response to requests for which the student has given permission or as otherwise
                   legally required.
                   3. Suspension. Removal from membership in the University for a speci ed period of
                   time. A suspension is recorded on a student's transcript. Relevant information remains
                   on the student's permanent record at the University and may be disclosed by the O ce
                   of the Dean of Undergraduate Students or the O ce of the Dean of the Graduate
                   School in response to requests for which the student has given permission or as
                   otherwise legally required.



https://rrr.princeton.edu/university                                                                                         41/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 44     2019of 45 PageID: 105




                   4. Suspension with Conditions. Removal from membership in the University for at least
                   the period of time speci ed by the suspension, with the suspension to continue until
                   certain conditions, stipulated by the appropriate body applying this penalty, have been
                   ful lled. These conditions may include, but are not limited to, restitution of damages,
                   formal apology, or counseling. A suspension with conditions is recorded on a student's
                   transcript. Relevant information remains on the student's permanent record at the
                   University and may be disclosed by the O ce of the Dean of Undergraduate Students
                   or the O ce of the Dean of the Graduate School in response to requests for which the
                   student has given permission or as otherwise legally required.
                   5. Expulsion. Permanent removal from membership in the University, without any
                   opportunity for readmission to the community. Expulsion is recorded on a student's
                   transcript. Relevant information remains on the student's permanent record at the
                   University and may be disclosed by the O ce of the Dean of Undergraduate Students
                   or the O ce of the Dean of the Graduate School in response to requests for which the
                   student has given permission or as otherwise legally required.
                   The following may accompany the preceding penalties, as appropriate:
                   Censure. University censure can be added to any of the other penalties listed above,
                   except dean’s warning and reprimand. Censure indicates the University's desire to
                   underscore the seriousness of the violation and the absence of mitigating
                   circumstances, and to convey that seriousness in response to future authorized
                   inquiries about the given individual's conduct.
                   Campus Service. Campus service up to 10 hours per week may be added to a
                   reprimand or disciplinary probation. This penalty may be particularly appropriate in
                   cases involving vandalism, disorderly conduct, and alcohol-related infractions.
                   University Housing. When appropriate to the infraction, particularly in instances
                   involving antisocial behavior having a serious impact on the residential community,
                   removal from University housing or relocation within University housing may be added
                   to any of the other penalties listed above, except warning and reprimand. In the case of
                   a rst-year or sophomore, removal from housing is not an option as all underclass
                   students must reside in a residential college. Relocation within residential colleges will
                   be imposed only after consultation with the head of the student's residential college.
                   Restriction of Access to Space, Resources, and Activities. When appropriate in cases
                   involving behavioral misconduct between members of the community, restrictions may
                   be placed on access to space and/or resources or on participation in activities so as to
                   limit opportunities for contact among the parties.
                   Educational Refresher Programs. In addition to any of the penalties listed above, a
                   student may be required to participate in educational refresher programs appropriate
                   to the infraction.



https://rrr.princeton.edu/university                                                                                         42/74
4/2/2020                            1. University-wide
           Case 3:20-cv-04352-BRM-TJB    Document      Regulations
                                                         1-2 Filed | Rights, Rules, Responsibilities
                                                                          04/15/20       Page 45     2019of 45 PageID: 106




                   Restitution. The penalty for willful or reckless damage or vandalism will ordinarily
                   include restitution for replacement or repair.

                   3. Penalties Applicable to Faculty and Staff Members
                   For violations of this policy by faculty or staff members, disciplinary penalties may
                   include (in accordance with the employment policies governing the employee in
                   question) counseling or training, written warning, nancial penalty, unpaid leave of
                   absence, suspension, demotion or termination in accordance with the employment
                   policies governing the speci c employee.


                   4. Penalties Applicable to Non-Members of the University Community
                   For violations of this policy by non-members of the University community, disciplinary
                   penalties may include being temporarily or permanently barred from the University or
                   subject to other restrictions.



           1.4 The University, the Law, and Property Rights

                   Members of the University community are expected to act with respect for the safety,
                   personal rights, and property of individuals and groups both within and outside the
                   University, and in accordance with local, state, and federal laws. Some laws, such as
                   those governing equal opportunity and nondiscrimination, underlie fundamental
                   University policy and have been discussed previously in this document. Principles and
                   laws of particular importance to our academic community are discussed below.


           1.4.1 On-Campus Misconduct and the Law
                   On-campus misconduct by members of the University will normally result in internal
                   disciplinary action, although in some instances the University may deem it necessary
                   to call upon external authorities and to le charges or claims in the courts. In particular,
                   misconduct by members of the University or others that in icts or threatens to in ict
                   personal injury or serious damage to property, that severely impairs essential functions
                   of the University, or that cannot be adequately handled by the University Department of
                   Public Safety, may require the intervention of outside authorities. Outside authorities
                   typically will be called only by a senior o cer of the University or a speci cally
                   designated representative. In addition to the president and the provost, authorized
                   senior o cers include the dean of the faculty, the dean of the Graduate School, the
                   dean of the college, the vice president for campus life, the executive vice president, the
                   executive director of the Department of Public Safety, and the general counsel.




https://rrr.princeton.edu/university                                                                                         43/74
